Title: Plan for a Legion, [5–15 July 1798]
From: Hamilton, Alexander
To: 


[July 5–15, 1798]
To determine what is proper to be done it is necessary preliminarily to contemplate a fundamental or elementary organisation the aggregate of which constitutes the army.

This element ought to be a legion consisting of
Four Regiments of Infantry
One Squadron of Dragoons
one Batalion of Artillery
A Regiment of Infantry to consist of two Batalions each batalion of five companies (of which one a company of Grenadiers) each company of

1
Captain
2
Lieutenants
8
Sergeants
96
Rank & file

Each batalion to be commanded by a Major and a Regiment by a Colonel.
Each Regiment to have attached to it
one Troop of Dragoons
one Company of Artillery
Each batalion to have two six pounders and One Twelve pounder.
The Squadron of Dragoons of Legion composed of 4 Troops to be commanded by a Major & the batalion of Artillery composed of 4 Companies by a Major also. Every two batalions of Artillery a Regiment commanded by a Colonel. The Artillery aggregately to be commanded by a Major General. The Dragoons aggregately by a Major General.
The army will be the aggregate of these Corps with an additional quantity of Artillery men for Garrisons & the Park & with an additional number of heavy cavalry.
It is not to be understood that the Dragoons attached to the batalions are always to act with them—on the contrary they are to be combined & subdivided according to circumstances—but when a batalion a Regiment a brigade or a legion is to be detached it carries with it its appendages and the service is always performed by entire corps. So always the twelve pounders may be combined and transported from point to point as the service may require.
These corps to be thus further organized. Two Regiments with their appurtenances to form a brigade commanded by a Brigadier. The legion to constitute a division commanded by a Major General.
Two legions to constitute a grand Division commanded by a Lieutenant General.

The army itself to be commanded by a “General in Chief” or “General.”
The Army to have an Inspector General with the Rank of Major General—A Quarter Master General with the like rank—An “Intendant” without rank to to charged with the whole business of supplies—Deputies of course—The Adjutant General should be Deputy Inspector General.
It is understood that the existing establishment consists of four Regiments of Infantry

2 Corps of Artillery & Engineers
about 1600
2 Companies of Dragoons

And it is probable 12 Regiments of Infantry will be added.
On the principles of the foregoing plan These corps may be considered as forming 4 Legions & Eight brigades.
The appointments of Officers will correspond & there may be immediately a
Major General of Artillery & Qr. Master General. But the provision yet made permits only a Qr. Master General of the rank of Lieutenant Col.
There being already One Major General there would remain to be appointed three more besides the Major General of Artillery.
